Case 4:19-mj-00152-RJK Document 1 Filed 09/24/19 Page 1 of 2 PageID# 1

                                                                                       FILED

                     IN THE UNITED STATES DISTRICT COUr T                            SEP 2 4 2019
                     FOR THE EASTERN DISTRICT OF VIRGIN lA
                               NEWPORT NEWS DIVISION
                                                                              CLthKU.S.DIblHICT COURT
                                                                                      NQRFni K \/A


UNITED STATES OF AMERICA                        )

                V.                              ) D0CKETN0.4:19-MJ-.159.
                                                ) (Misdemeanor)
 KEASHUN R. AMSTUTZ                             ) VA 19
                                                )
                                                ) Court Date: October 21, 2019
                                                ) Time: 8:30 a.m.

                                 CRIMINAL INFORMATION

                                         COUNT ONE
                             (Misdemeanor) Ticket No.8092152

THE UNITED STATES ATTORNEY CHARGES:

That on or about July 27, 2019 at Fort Eustis, Virginia, on lands acquired for the use of the

United States, within the special maritime and territorial jurisdiction of this court, in the

Eastern District of Virginia, KEASHUN R. AMSTUTZ did unlawfully assault Christiyana Y.

Ruffin by striking the said Christiyana Y. Ruffin about the face with his hands, banging her

head into a wall, chocking her around the neck, grabbing and throwing her onto the bed and

pulling her hair. (In violation ofTitle 18 United States Code, Section 113(a)(4).



                                                 G. ZACHARY TERWILLIGER
                                                    IITED STATES ATTORNEY

                                         By:
                                                 STACEY N. JACOVETTI
                                                 Attorney for the Government
                                                 United States Attorney's Office
                                                  2732 Madison Avenue
                                                  Fort Eustis, Virginia 23604
                                                  Phone: (757) 878-2205, ext234
                                                  Fax: (757) 878-5289
                                                  stacey.n.jacovelti.inil@mail.mil
Case 4:19-mj-00152-RJK Document 1 Filed 09/24/19 Page 2 of 2 PageID# 2




                         CERTIFICATE OF SERVICE


  I certify that on   lo ,2019,1 served a true copy of the foregoing CRIMINAL

INFORMATION on the defendant KEASHUN R. AMSTUTZ.




                                       STAGEY N. JACOVETTI
                                        Attorney for the Government
                                        United States Attorney's Office
                                       2732 Madison Avenue
                                       Fort Eustis, Virginia 23604
                                       Phone: (757)878-2205, ext 234
                                       Fax: (757)878-5289
                                       stacey.n.jacovetti.mil(@mail.mil
